In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3487 
PAUL CHAIM SHLOMO FISCHER, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

MAGYAR ÁLLAMVASUTAK ZRT., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 10 C 868 — Samuel Der‐Yeghiayan, Judge. 
                     ____________________ 

       ARGUED MAY 23, 2018 — DECIDED JUNE 13, 2018 
                ____________________ 

   Before WOOD, Chief Judge, and BAUER and SCUDDER, Circuit 
Judges. 
   SCUDDER,  Circuit  Judge.  Paul  Chaim  Shlomo  Fischer 
appeals an order denying a motion to reopen an action he and 
other Hungarian Jews brought against an instrumentality of 
the  Hungarian  government,  the  national  railway,  under  an 
exception to the Foreign Sovereign Immunities Act for harms 
suffered  during  the  Holocaust.  Although  Fischer  seeks  our 
review of the district court’s order, he is not the individual the 
2                                                       No. 17‐3487 

district court treated as filing the motion leading to the order. 
The district court read the motion as coming from Iren Gittel 
Kellner, a putative member of the class Fischer sought to have 
certified in the action previously ordered dismissed without 
prejudice to permit an exhaustion of any remedies available 
in Hungary. Indeed, the district court denied the motion on 
this precise and limited basis—Kellner’s lack of “standing” to 
seek to reopen an action in which a class never was certified. 
In  these  circumstances,  this  court,  too,  faces  an 
insurmountable  barrier:  we  lack  authority  to  consider  an 
appeal  from  a  party  not  subject  to  the  order  sought  to  be 
challenged. 
                                  I 
    This litigation began in 2010, and now makes its third visit 
to our court. In 2012, the court issued multiple opinions ad‐
dressing  aspects  of  claims  that  Hungarian  survivors  of  the 
Holocaust brought in the Northern District of Illinois against 
several Hungarian banks and the Hungarian national railway. 
Relevant here is the class‐action complaint Fischer and twenty 
other  individuals  filed  against  the  Hungarian  national  rail‐
way. Fischer alleged that in 1944 the railway, known as Mag‐
yar  Államvasutak  Zrt.,  transported  him  and  up  to  500,000 
other Jews from Hungary to Auschwitz and other concentra‐
tion  camps.  In  terms  jarring  and  difficult  to  read,  Fischer’s 
complaint  recounted  allegations  of  horrific  personal  harm 
and losses of valuable and treasured personal possessions ex‐
perienced by Hungarian Jews forcibly transported to concen‐
tration camps by the national railway. 
    In 2012, the court concluded that the plaintiffs, including 
Fischer, had neither exhausted remedies that may be available 
No. 17‐3487                                                        3

in  Hungary  nor  established  that  the  national  railway  is  en‐
gaged  in  commercial  activity  in  the  United  States—require‐
ments necessary to support the district court’s exercise of sub‐
ject matter jurisdiction under the FSIA’s expropriation excep‐
tion. Our 2012 opinion explained these requirements in much 
detail. See Abelesz v. Magyar Nemzeti Bank, 692 F.3d 661, 671, 
678–86, 694–95 (7th Cir. 2012). 
   This court reached the same conclusion three years later, 
holding  that  the  district  court  (on  remand  from  our  first 
opinion) committed no error in determining that the plaintiffs 
had  failed  to  offer  a  compelling  reason  for  foregoing  the 
pursuit  of  remedies  in  Hungary.  See  Fischer  v.  Magyar 
Államvasutak  Zrt.,  777 F.3d  847,  859–66  (7th  Cir.  2015).  Our 
2015  opinion  also  took  care  to  qualify  the  bounds  of  the 
exhaustion  mandate:  “If  plaintiffs  attempt  to  bring  suit  in 
Hungary and are blocked arbitrarily or unreasonably, United 
States courts could once again be open to these claims against 
the national railway and bank.” Id. at 865–66. 
    In February 2016, Iren Gittel Kellner, a member of the pu‐
tative class defined in the amended complaint, filed her own 
complaint  against  the  Hungarian  national  railway  in  Buda‐
pest’s Capital Regional Court. She sought to recover for losses 
of  personal  property,  including  religious  articles,  currency 
and  clothing,  and  family  photographs,  as  well  as  for  other 
harm  (resulting  from  the  intentional  infliction  of  emotional 
distress and false imprisonment) experienced while traveling 
to Auschwitz in an overcrowded national railcar with her fa‐
ther, mother, and eight siblings. 
    In October 2016, the Hungarian court issued a written de‐
cision  dismissing  Kellner’s  case.  The  court  determined  that 
4                                                        No. 17‐3487 

Hungarian  law required Kellner  to  support  her  claim  to  re‐
cover for any losses of personal property with evidence inde‐
pendent of her own testimony (for example, documentary ev‐
idence of some kind). As for Kellner’s claim for damages for 
personal  injuries,  the  Hungarian  court  concluded  that  any 
Holocaust‐related  claim  for  noneconomic  damages  based 
upon events alleged to have occurred before March 1978 was 
not cognizable under the applicable provision of the Hungar‐
ian Civil Code. 
    What transpired next gave rise to this appeal. In June 2017, 
the district court received a three‐page motion styled “Motion 
to Reinstate.” While purportedly brought by the “Plaintiff,” 
the motion sought reinstatement of the previously dismissed 
amended complaint on the basis of “class member” Kellner’s 
efforts to exhaust remedies in Hungary. Those efforts, the mo‐
tion urged, demonstrated that “Ms. Kellner’s efforts on behalf 
of herself and other plaintiffs herein, to obtain remedies be‐
fore Hungarian courts have been ‘frustrated unreasonably or 
arbitrarily,’” within the meaning of  the standard articulated 
in our 2015 opinion. See Fischer, 777 F.3d at 852. 
   The  district  court  treated  the  motion  as  filed  by  Kellner 
and issued a summary order declining to reinstate the com‐
plaint. The court’s reasoning was clear and limited:  
     [A]lthough there was a proposed class in this case and 
     Kellner  may  have  been  a  putative  class  member, 
     Kellner  is  not  a  “class  member”  as  she  claims  in  her 
     motion. No class was certified in this case. Kellner was 
     not and is not a named party in this case and lacks any 
     standing to reopen this case. 
No. 17‐3487                                                         5

    Neither party to the proceeding below asked the district 
court to reconsider its order. Nobody, for instance, asked the 
district court to treat the motion to reinstate as being filed not 
by Kellner (as a putative class member), but instead by Fischer 
(as a named plaintiff). Such a request would have been rea‐
sonable, as the motion to reinstate could have been viewed as 
coming from Fischer. Regardless, the record is clear that the 
district court, right or wrong, treated the motion as  coming 
from Kellner, and Fischer did not seek reconsideration of that 
decision. See Dietz v. Bouldin, 136 S. Ct. 1885, 1891–92 (2016) 
(explaining  that  “the  Court  has  recognized  that  a dis‐
trict court ordinarily  has  the  power  to  modify  or  rescind  its 
orders at any point prior to final judgment in a civil case”). 
    Foregoing  a  path  of  reconsideration,  Fischer—not 
Kellner—then chose to notice this appeal and seek our review 
of the district court’s order. Briefing ensued with Fischer and 
the Hungarian national railway focused, first, on whether the 
district  court  properly  found  that  Kellner  filed  the  motion 
and, second, whether Kellner experienced any unreasonable 
or arbitrary frustration of her attempt to pursue remedies in 
Hungary. Concerned that appellate jurisdiction may be lack‐
ing,  we  then  sought  supplemental  briefing  on  whether  the 
district court had entered a final decision within the meaning 
of 28 U.S.C. § 1291 and, more specifically, whether the district 
court’s  order  denying  the  motion  to  reinstate  constituted  a 
“clear legal bar” to the revival of the claims brought against 
the Hungarian national railway. Chessie Logistics Co. v. Krinos 
Holdings, Inc., 867 F.3d 852, 856 (7th Cir. 2017). 
                                 II 
   We lack authority to consider Fischer’s appeal. The district 
court  treated  the  motion  to  reinstate  as  coming  solely  from 
6                                                          No. 17‐3487 

Kellner. Yet it is Fischer who seeks our review. Fischer, how‐
ever, has suffered no “adverse effect” from the denial of the 
motion to reinstate on the ground that Kellner lacked stand‐
ing, so he cannot appeal the basis for that decision. Wachovia 
Securities, LLC v. Loop Corp., 726 F.3d 899, 907 (7th Cir. 2013) 
(quoting Transamerica Ins. Co. v. South, 125 F.3d 392, 396 (7th 
Cir.  1997));  see also Cabral  v.  City  of  Evansville,  Ind.,  759 F.3d 
639, 643 (7th Cir. 2014); Raley v. Hyundai Motor Co., 642 F.3d 
1271, 1274 (10th Cir. 2011) (“After all, it is usually only parties 
who  are  sufficiently  aggrieved  by  a  district  court’s  decision 
that they possess Article III and prudential standing to be able 
to pursue an appeal of it.”). Nothing changes if we view the 
appeal before us as being filed not just by Fischer but by all 
plaintiffs  named  in  the  amended  complaint,  for  the  district 
court’s  order  applies  only  to  Kellner  who  was  not  a  named 
plaintiff. 
    We also know of no authority permitting us to interchange 
or  modify  the  parties  to  an  appeal  without  regard  to  the 
standards for substitution in Federal Rule of Appellate Proce‐
dure 43. And, while sympathetic to Fischer’s urgency to pros‐
ecute what all agree are very serious claims arising out of one 
of the worst atrocities in the history of humankind, we remain 
a court of limited jurisdiction. We must ensure our authority 
over  a  specific  case  or  controversy  covers  the  party  seeking 
our review. Here that essential requirement is lacking. 
     Even if we were to view the motion to reinstate as having 
come  from  Fischer,  appellate  jurisdiction  is  still  missing  in 
other necessary dimensions. The essence of Fischer’s appeal 
is  a  plea  to  us  to  hold—on  the  basis  of  Kellner’s  experience 
attempting to exhaust remedies in Hungary—that any further 
attempts  by  Fischer  or  another  named  plaintiff  to  exhaust 
No. 17‐3487                                                          7

would be futile and thus unnecessary to a renewed effort to 
establish subject matter jurisdiction (under FSIA’s expropria‐
tion  exception)  in  the  district  court  over  the  claims  in  the 
amended complaint. Nary a word in the district court’s brief 
dismissal  order  addresses  these  broader  and  more  complex 
issues of exhaustion and subject matter jurisdiction, however, 
and we cannot do so in the first instance. See Houben v. Telular 
Corp., 231 F.3d 1066, 1070 (7th Cir. 2000) (recognizing the gen‐
eral proposition that “[n]ormally the failure to rule on an issue 
would deprive this court of jurisdiction, as we have jurisdic‐
tion only over final judgments of the district courts, 28 U.S.C. 
§ 1291, which means that all issues in the litigation must be 
resolved”). 
    By  its  terms,  the  district  court’s  order  denying  Kellner’s 
motion to reinstate contains no reference to Fischer or, for that 
matter, any other plaintiff named in the amended complaint. 
In  no  way  did  the  district  court’s  summary  order  close  the 
courthouse door on Fischer or another named plaintiff. To put 
the observation in jurisdictional terms, in no way has finality 
been reached within the meaning of 28 U.S.C. § 1291 and Fed‐
eral Rule of Civil Procedure 54 on the claims advanced in the 
amended  complaint.  There  is  no  “clear  legal  bar  to  [any] 
claim’s  revival”  in  the  district  court.  Chessie  Logistics  Co., 
867 F.3d at 856. 
     While this lack of finality precludes our review, it serves 
in these circumstances to afford Fischer and the named plain‐
tiffs (and any additional party properly joined under Federal 
Rule of Civil Procedure 20) flexibility to determine their next 
step. Our exchange during oral argument made plain that we 
see  nothing  preventing  Fischer  or  another  named  plaintiff 
8                                                   No. 17‐3487 

from themselves pursuing remedies in Hungary or instead re‐
turning to the district court by filing a new complaint on the 
basis that Kellner’s experience pursuing relief in Hungary ap‐
plies and extends to others so as to excuse any further indi‐
vidualized steps to exhaust remedies. For its part, the Hun‐
garian national railway likewise will be free to respond to and 
oppose  any  such  steps  taken  by  a  named  (or  newly  added) 
plaintiff. 
    In the end, it will be up to the district court to determine 
whether the plaintiffs have made the showing requisite to es‐
tablish subject matter jurisdiction. Informed by our two prior 
opinions  and  resolution  here,  the  district  court,  perhaps 
among other issues, will need to consider the adequacy of ef‐
forts to exhaust any remedies in Hungary, including whether 
one individual’s efforts to exhaust can satisfy another’s obli‐
gation, as well as whether the commercial‐nexus requirement 
of the expropriation exception to the FSIA discussed but left 
unresolved by our 2012 opinion has been demonstrated. 
    We therefore DISMISS Fischer’s appeal for lack of jurisdic‐
tion.